NYC Investor Day July 9, 2008 Celebrating 26 years as a NASDAQ-listed company Legal Disclaimer The Private Securities Litigation Reform Act of 1995 provides issuers the opportunity to make cautionary statements regarding forward-looking statements. Accordingly, any forward-looking statement containedin this report is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management. These beliefs, assumptions and expectations can change as the result of many possible events or factors, not all of which are known to management. If a change occurs, the Company’s business, financial condition, liquidity, results of operations, plans and objectives may vary materially from those expressed in the forward-looking statements. The risks and uncertainties that may affect the actual results of the Company include, but are not limited to the following: catastrophic events and the occurrence of significant severe weather conditions; the adequacy of loss and settlement expense reserves; state and federal legislation and regulations; changes in our industry, interest rates or the performance of financial markets and the general economy; rating agency actions and other risks and uncertainties inherent to the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s annual report on Form 10- K.Management intends to identify forward-looking statements when usingthe words “believe”, “expect”, “anticipate”, “estimate”, “project” or similar expressions.Undue reliance should not be placed on these forward-looking statements. Bruce G. Kelley President, Chief Executive Officer and Director Company Overview •Regional property and casualty insurer; headquartered in Des Moines, IA –Midwestern focus •Long History - –1911 parent company formed (Employers Mutual Casualty Company (EMCC)) –1982
